Citation Nr: 1752602	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  13-33 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bilateral sensorineural hearing loss 

2. Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Natasha N. Pendleton, Associate Counsel
INTRODUCTION

The Veteran has active duty service in the U.S. Army from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In April 2017, the Veteran testified at a video hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file. (Hearing Transcript). 

The Board notes that a March 2013 Rating Decision narrative omits the rationale for denying the Veteran's claim of service connection for tinnitus.  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

Upon review of the record, the Board acknowledges that the RO sent a notification letter on March 6, 2013 providing the Veteran an opportunity to submit additional information or evidence that would help support his claim; to which the veteran declined, affirming he submitted all the evidence to support his claim. (See March 2013 VCAA Notice Acknowledgement). Despite the omission in the rating decision narrative, the RO indicated on the rating decision code sheet that the claim for tinnitus was not service connected, nor incurred in or caused by service.  On March 11, 2013, the RO sent the Veteran a Notification Letter explaining the reason for denial of the claim for service connection of tinnitus, determining there was no evidence of an event, disease or injury in service or a link between tinnitus and military service.  On March 8, 2013, the Veteran submitted a Notice of Disagreement to the RO dated March 8, 2013 in regards of the denial of bilateral hearing loss and bilateral tinnitus. (See April VA 21-4138 Statement in Support of Claim).  The totality of the evidence demonstrates the Veteran received the requisite notice. As such, both matters are discussed at length below. 


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss was noted upon entry into active duty service and was not aggravated by such service.

2. The Veteran's bilateral tinnitus is not etiologically related to service.


CONCLUSION OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304. (2017).  

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his bilateral sensorineural hearing loss was aggravated by his military service and that his tinnitus is the result of his military service.  At the hearing, the Veteran testified that he worked as a gunner during active duty, utilizing various automatic weapons without hearing protection.  He testified that he did not notice the hearing loss at the time and did not seek treatment. However, he believes his hearing worsened in service and has continued in that trajectory over the years. He also testified that he likely had some temporary ringing in his ears after using the aforementioned weapons, but could not recall. It always subsided shortly thereafter and did not become problematic until the 1990's when it became recurrent. Post- service, he has worked as a surveyor. He has not had any significant noise exposure. 

Service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d). This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or causal relationship between the present disability and the disease or injury incurred in or aggravated by service. 
See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a). The initial burden falls on the Veteran to establish an increase in the severity of the preexisting disability. 
See Jenson v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 
38 C.F.R. §§ 3.304, 3.306(b).

Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation. Green v. Derwinski, 1 Vet. App. 320, 323 (1991). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened. Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). Furthermore, if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service. Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Under VA regulations, service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz), and the threshold for normal hearing is from 0 to 20 dB. Higher threshold levels indicate some degree of hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 156 (1993). However, for VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Sensorineural bilateral hearing loss and tinnitus (organic diseases of the nervous system) are chronic conditions listed under 38 C.F.R. § 3.303(b); as such, 
38 C.F.R. § 3.303(b) is applicable. See id.; see also Fountain v. McDonald, 
No. 13-0540, slip op. 1 and 2 (U.S. Vet. App. Feb. 9, 2015) (precedential panel decision) (holding "that [38 C.F.R.]§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease of the nervous system.'").

Service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned. The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331, 1340 (Fed. Cir. 2013). Service connection may be established based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 

It is the Board's responsibility to evaluate the entire record on appeal. 
See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf. 
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Finally, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. Alemany v. Brown, 9 Vet. App. 518 (1996).

A. Bilateral Sensorineural Hearing Loss

In the instant appeal, service treatment records indicate that the Veteran's hearing loss disability pre-existed service. (See October 2012 STRs Medical pg. 11).  At the time of the Veteran's October 1966 examination, pure tone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-10 (0)
30 (40)
45 (50)
LEFT
20 (35)
-5 (5)
-5 (5)
40 (50)
40 (45)

The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). The pre-November 1967 enlistment audiogram in the Veteran's service treatment records are noted as reflecting ASA standards. Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz. See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations. Since VA evaluates current hearing loss in ISO-ANSI standards, the units have been converted to ISO-ANSI standards, which are noted above in parentheses.  The results of the audiogram reflect three or more decibel readings exceeded 26, and one reading exceeds 40.  
In accordance with 38 C.F.R. § 3.385, the Veteran had a hearing disability, a defined by statute, prior to service.

The Board also notes that the Veteran continues to have a current disability of bilateral hearing loss. The Veteran underwent audiogram examination in January 2012, where pure tone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
30
70
65
LEFT
10
15
25
70
70

(See February 2012 and March 2013 Medical Treatment Record- Non-Government Facility).

Additionally, the Veteran underwent a VA examination in February 2013, which also confirms his current disability of bilateral hearing loss. Audiology testing confirmed his present disability, produced the following results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
60
60
10
LEFT
15
20
65
70
15

A speech discrimination test was also implemented utilizing the Maryland CNC word list which resulted in speech discrimination scores of 96 percent in the right ear and 100 percent in the left ear.

Since the Veteran's bilateral sensorineural hearing loss pre-dated service, the question at issue is whether there is evidence of aggravation in service. Unfortunately, the record is void of such.

There is no is no showing of increased decibel loss in-service. Upon discharge, the Veteran underwent an October 1968 examination, where pure tone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
0
LEFT
0
0
0
/
0

The Board notes that the pure tone thresholds indicated by a "/" indicate unavailable results. Conversion is not necessary as it appears that the ISO-ANSI standards were applied to this testing. The results are within normal limits, which would suggest hearing improvement.  Id. at 5.  At the hearing, the Veteran contended the validity of the audiological testing. While these results are certainly questionable, the Board notes there is no evidence of complaints or treatment while in service.  In addition, there is no evidence in the service records to suggest that the testing was somehow faulty or incomplete.   As such, the Board finds that the separation examination is valid.  

Additionally, there is no evidence of treatment for hearing loss subsequent to service. On the contrary, there is a 33 year gap in treatment, from his separation from service to the first occasion when the Veteran's tested his hearing, October 1968 to January 2012. 

In weighing the medical opinion of record against one another, the Board finds the opinion of the VA examiner from the February 2013 examination to be highly probative. The VA examiner opined the Veteran's bilateral sensorineural hearing loss was not a result of an event in military service and was not aggravated by his service beyond its normal progression. She reasoned there is no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma. Given the audiologist's clear opinion, which is supported by an in-depth and cogent rationale, the Board affords the February opinion great probative weight. 

The Board acknowledges the Veteran submitted a medical opinion by his treatment provider in April 2013, providing a positive nexus opinion. In the physician's opinion, he noted that the Veteran's duties while in service as a large weapons gunner and the shape of his current audiogram is a classic example of noise-induced hearing loss. He furthered reasoned that although he had no hearing loss at separation in 1968, it can take decades to manifest into hearing loss and tinnitus. (See April 2013 Third Party Correspondence). This opinion simply is not adequate. 

In comparing the two opinions, the VA examiner's assessment is much more thorough, consisting of a 9-page document, complete with two forms of auditory testing and a medical opinion whereas the Veteran's treating physician's opinion is comprises of one paragraph with no reference to objective diagnostic testing.  Moreover, the opinion of the Veteran's treatment provider is speculative at best. He notes that "it can take decades" for hearing loss to manifest. A speculative medical opinion provides neither positive nor negative support for the Veteran's claim.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009); see also Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (use of the phrase "may well be" with the caveat that he was not an expert on causation was speculative); and Bloom v. West, 12 Vet. App. 185, 187 (1999) (use of the term "could," without other rationale or supporting data, is too speculative to support award of benefits); 
and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "the veteran's death may or may not have been averted"). 

Finally, while the Veteran is capable and competent to provide opinions on some medical issues, such as his present hearing loss, see Kahana v. Shinseki, 
24 Vet. App. 428, 435 (2011), the specific issue in this case- whether his hearing loss was aggravated by his active duty service- falls outside the realm of the common knowledge of a lay person. See Jandreau v. Nicholson, 492 F. 3d 1372, 377, n. 4 (Fed. Cir. 2007).    In this case, not in all instances, the VA examiner opinion appears to be the most probative into the nature and progression of his condition.

Upon review of the totality of the evidence, the Board finds no basis upon which to award service connection for bilateral sensorineural hearing loss. There is no competent evidence to suggest the claimed disorder was aggravated by his military service. 

In reaching the above conclusions, the Board considered the applicability of the benefit-of-the-doubt doctrine. However, the preponderance of the evidence is against finding that the Veteran's bilateral sensorineural hearing loss was aggravated.  The doctrine is not applicable to the instant appeal because the evidence is not in a position of equipoise, equal positive and negative evidence, to otherwise grant the Veteran's claim. The appeal is denied. 
See 38 U.S.C.A. § 5107(b); 38 C.F.R § 3.102.



B. Tinnitus

The Veteran contends that he has tinnitus related to service.

As stated above, service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a), including tinnitus, that manifest to a degree of 10 percent within one year of service separation or during service and then again at a later date. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober,
10 Vet. App. 488, 496-97 (1997)); see 38 C.F.R. § 3.303(b).

In this case, the evidence of record does not reflect complaints of tinnitus in-service or within one year after separation from active duty service. 

The Veteran's tinnitus also does not meet the criteria under 38 C.F.R. § 3.304, direct service connection.

The Veteran is competent to testify as to having a current disability of ringing in his ears, otherwise referred to as tinnitus. Therefore, element (1) has been met.  

Element (2) is also met. He is competent to testify that he first noticed symptoms of tinnitus in service.  He testified that ringing in his ears likely occurred after he used howitzers and other automatic weapons while in service. Charles v. Principi, 16 Vet. App 370, 374-75 (2002)(Veteran competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of a lay observation"); see also Howitz v. Brown, 5 Vet. App. 217, 221-22 (1993)(tinnitus as a symptom of Meniere's disease).  A review of the Veteran's DD214 indicates he served as a field artillery officer, generally corroborating his testimony. (See Certificate of Release of Discharge from Active Duty (e.g. DD 214, NOAA 56-26, PHS 1867). The Board finds his military occupational status to be consistent with his testimony of regularly using weapons.  Therefore, element (2) has been met. 

However, there is no probative evidence of a nexus, element (3). The Veteran first reported complaints of tinnitus at the March 2013 VA examination.  He informed the examiner that the onset of his tinnitus was the 1990's, 20 years post-service. Such a significant gap, certainly suggests his tinnitus is not related to service.

Additionally, the VA examiner from the February 2013 examination opined the Veteran's tinnitus is associated with his pre-existing hearing loss. The Veteran's was not caused by or the result of military noise exposure. As the Board previously determined the Veteran's hearing loss was not aggravated in service and the examiner opined his tinnitus is the result of that pre-existing hearing loss, the Veteran's claim must be denied. 

The Board has considered the Veteran's statements regarding his tinnitus. In this regard, the Board may not categorically reject lay testimony or categorically find that medical evidence is required to support the claim. Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009). Rather, the Board must determine on a case-by-case basis whether a lay person is competent to provide an opinion as to the diagnosis or etiology of the disability in question, or whether medical evidence is required. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011). In this case, although lay persons are competent to provide opinions on some medical issues, see Kahana, 
24 Vet. App. at 435, the specific issue in this case, the etiology of the Veteran's tinnitus, falls outside the realm of common knowledge of a lay person. 
See Jandreau, 492 F .3d at 1377 n.4. Thus, although the Veteran is competent to discuss his symptoms, he does not possess the experience or specialized training needed to determine whether his current disability is linked to his service. Accordingly, because the Veteran's opinion is not competent on this issue, it lacks probative value. See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994). Thus, although competent to describe tinnitus, the Board finds the Veteran not credible.

Thus, the Board concludes that the evidence of record does not support the claim of entitlement to service connection for tinnitus. The preponderance of the evidence is against a finding that tinnitus is related to service. Moreover, because the evidence establishes that the Veteran did not develop tinnitus to a compensable degree within one year of separation from service, service connection on a presumptive basis is also not warranted. The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied. See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). The benefit of the doubt doctrine is therefore not for application and the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


